Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Agreement (the “Agreement”) is entered into as of the 13th day of July,
2020 (the “Effective Date”) by and between Village Farms International, Inc.
(the “Company”), a corporation incorporated under the Canada Business
Corporation Act, and Michael A. DeGiglio (the “Executive”). The Company and
Executive are referred to herein collectively as “Parties” and individually as
“Party.”

WHEREAS, the Executive currently serves as President and Chief Executive Officer
of the Company, Village Farms Canada Limited Partnership (“VFCLP”), Village
Farms, L.P. (“VFLP”), and VF Clean Energy, Inc. (“VFCE” and together with the
Company, VFCLP and VFLP, the “Village Farms Group”); and

WHEREAS, the Executive and VFLP are parties to that certain Executive Employment
Agreement, dated as of January 1, 2017 (the “Prior Agreement”), the term of
which expired as of December 31, 2019; and

WHEREAS, the Company and the Executive desire to enter into this Agreement to
govern the terms and conditions of Executive’s employment with the Village Farms
Group effective from the Effective Date.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Company and the Executive agree as follows:

Section 1. Employment Duties

For the Term the Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company, to render services as Chief Executive
Officer and President of the Company and the other respective members of the
Village Farms Group, with such powers, duties and responsibilities customary to
the positions of Chief Executive Officer and President as from time to time may
be assigned to the Executive consistent with such positions. In addition, the
Executive shall be required to serve as a member of the board of directors of
the Company (the “Board”), if nominated and appointed by the Company’s
stockholders, and any other boards of directors or other governing bodies of the
Village Farms Group and other affiliates. The Executive agrees to devote
substantially all of his business time to the business affairs of the Village
Farms Group as directed by the Board and to perform all duties and fulfill all
responsibilities incident to his employment in a manner reasonably expected of
senior executives in similar positions, except that the Executive may devote a
reasonable portion of his business time to projects and businesses outside the
Village Farms Group, provided each such project and/or business has been
approved in writing by the independent members of the Board. The foregoing shall
not be construed to prohibit the Executive from sitting on boards of directors
of companies that are not engaged in a Competitive Business (as defined below),
engaging in charitable activities and satisfying military obligations.



--------------------------------------------------------------------------------

Section 2. Term

Unless sooner terminated as provided in Section 4, the Executive’s term of
employment under this Agreement shall run for a period of three (3) years from
the Effective Date to July 12, 2023 (the “Initial Term”); provided that, the
Employment Period will automatically be extended for one additional year
commencing on June 25, 2023 and on each annual anniversary of such date
thereafter (each a “Renewal Term”), unless the Company gives written notice of
non-renewal to the Executive at least ninety (90) days before the expiration of
the Initial Term or any such Renewal Term. The Initial Term and any Renewal
Terms are referred to collectively as the “Term.” A termination of the
Executive’s employment due to notice of non-renewal of the Term by the Company
shall be treated as a termination “Without Cause” under Section 4(d) and the
Executive shall receive the applicable payments and benefits set forth in
Section 4(g).

Section 3. Compensation and Benefits

For all services to be rendered by the Executive in any capacity during the
Term, including without limitation, services for the Village Farms Group, the
Company and/or another member of the Village Farms Group will pay and provide to
Executive, the following:

 

  (a)

Salary. An initial salary of US$661,250.00 per year, to be reviewed annually and
subject to such increases but not decreases and the granting of such other
compensation, if any, as the Board, in its discretion, may approve (the
“Salary”); provided, however that the Salary shall increase to US$707,538.00 per
year effective January 1, 2021. Salary payments shall be made to the Executive
in a manner consistent with the payroll policies of the paying entity.

 

  (b)

Auto Allowance. The Executive will be paid a monthly auto allowance in the
amount of US$2,000.

 

  (c)

Share-based Compensation Plan. The Executive shall be eligible to participate in
the Company’s Share-based Compensation Plan dated January 1, 2010 or any similar
long term incentive plans implemented during the Term.

 

  (d)

Short Term Incentives. The Executive shall be eligible to earn an annual short
term incentive performance bonus (the “STIP Bonus”) for each year of the Term in
addition to the Executive’s Salary, based on such performance goals and
objectives as the Compensation and Corporate Governance Committee of the Board
(the “Compensation Committee”) shall establish within ninety (90) days following
the commencement of such year. The Compensation Committee will determine the
extent to which an annual bonus is paid based on achievement of such performance
goals or objectives, with the maximum bonus being 100% of the Executive’s
Salary; 50% of which will be based on quantitative goals and 50% of which will
be based on qualitative goals. Except as provided by Section 4(g), in order to
be eligible to receive an STIP Bonus, the Executive must be employed on the date
such STIP Bonus is paid.

 

  (e)

Long-Term Incentives. The Executive shall also be eligible to earn a long-term
incentive performance bonuses (each a “LTIP Bonus”) based on such performance
goals and objectives as the Compensation Committee shall establish. The maximum
amount of each LTIP Bonus, which shall be payable by the grant of stock options,
will be 100% of the Executive’s Salary for the year in which the LTIP Bonus is
granted (the number of shares subject to the option to be equal to the dollar

 

-2-



--------------------------------------------------------------------------------

  amount of the LTIP Bonus divided by the applicable exercise price on the date
of grant). Such stock options shall be granted under the Company’s Share-based
Compensation Plan (or successor plan) on the date that the Compensation
Committee determines the amount, if any, of the LTIP Bonus earned. Each such
grant shall provide for vesting over a three-year period, with the option
becoming exercisable on the one-year anniversary of the date of the award with
respect to one-third of the shares covered thereby and the balance vesting over
the following two years in a manner prescribed by the Compensation Committee.
Such options, to the extent outstanding, shall also provide for full vesting
(exercisability) in the event of a change in control (within the meaning of the
Share-based Compensation Plan). The terms and conditions of each LTIP Bonus and
stock option shall be set forth in a writing at the time such LTIP Bonus is
awarded. The Executive may also be awarded such additional performance-based
grants in the discretion of the Compensation Committee. Notwithstanding the
foregoing, to the extent that the option grants contemplated by this
Section 3(e) would exceed limitations set forth in the Company’s Share-based
Compensation Plan (or successor plan), then the Compensation Committee shall, in
good faith, substitute alternative equity awards (or cash) in lieu of such
excess options.

 

  (f)

Fringe Benefits. Any benefits to which the Executive becomes entitled under any
employee benefit plan, retirement plan, (including without limitation any profit
sharing/40l(k) plan and deferred compensation plan), share-based compensation
plan and other fringe benefits plan (including without limitation, medical,
dental, disability, group life and business travel insurance plans and programs)
from time to time in effect for full time salaried employees of the Village
Farms Group generally; provided, however, that the degree or amount thereof
shall be subject to the terms of the applicable plan documents, generally
applicable policies of the Village Farms Group and to action by the Board or the
Compensation Committee provided in or contemplated by such plan. Nothing
contained in this Agreement shall impair the right of the Board, the
Compensation Committee or any other committee, group or person concerned with
the administration of such plan to exercise in good faith the full discretion
reposed in them by such plan.

Such additional benefits as may be generally made available from time to time by
the Village Farms Group for the benefit of executives of the Executive’s level
or its employees generally.

 

  (g)

Business Expenses. Reimbursement by the Company or another member of the Village
Farms Group, subject to such requirements with respect to substantiation and
documentation as may be reasonably specified by the Board or a committee
thereof, for all reasonable and necessary travel and other business expenses
incurred by the Executive in the performance of his duties hereunder.

 

  (h)

Vacation. Six (6) weeks per calendar year to be taken at the same times as any
vacation time entitlement the Executive may have pursuant to any employment
agreement the Executive may have with any other member of the Village Farms
Group. The Executive shall not be entitled to payments in lieu of vacation time,
nor may accrued vacation time in excess of one week be carried over from year to
year without the advance written approval of the Compensation Committee.

 

-3-



--------------------------------------------------------------------------------

  (i)

Personal Days, Etc. The Executive will be entitled to as many holidays, sick
days and personal days as are in accordance with the Company’s policy then in
effect generally for its senior executives.

Section 4. Termination

Notwithstanding the provisions of Section 2 of this Agreement, Executive’s
employment with the Company shall terminate under the following circumstances:

 

  (a)

Death. In the event of the Executive’s death (“Death”), this Agreement shall
terminate immediately.

 

  (b)

Disability. If the Executive, due to physical or mental illness, becomes so
disabled as to be unable to perform substantially all of his duties for a
continuous period of ninety (90) days (“Disability”), either the Company or the
Executive may terminate the Executive’s employment under this Agreement;
provided, however, that return to work for brief periods, not exceeding five
three-day periods during the 90-day period shall not be deemed to have
eliminated the continuity of the 90-day period. If any question arises as to
whether the Executive has become so disabled as to be unable to perform his
duties due to physical or mental illness, the Executive shall submit to an
examination by a physician selected by the mutual agreement of the Company and
the Executive, at the Company’s expense. The decision of the physician shall be
certified in writing to the Company, shall be sent by the Company to the
Executive or the Executive’s representative, and shall be conclusive for
purposes of this Agreement. If within twenty (20) days after the Company’s
request, the Executive shall fail to submit to a physical examination, a
determination by the Compensation Committee or the Board as to the Executive’s
Disability for purposes of this Agreement shall be conclusive. Any compensation
payments payable to the Executive under this Agreement due to Disability shall
be reduced by the amount of any disability payments the Executive receives as a
result of Disability policies on which the Company has paid the premiums.

 

  (c)

Termination by the Company for Cause. This Agreement may be terminated by the
Board on behalf of the Company for Cause (as defined herein), by notice to the
Executive which shall set forth the reasons for termination. The following acts
or omissions by the Executive shall constitute “Cause” for immediate termination
of this Agreement: (i) conduct by the Executive constituting a felony or other
crime involving dishonesty, theft or an act of moral turpitude; (ii) conduct of
the Executive which is materially injurious to the Village Farms Group,
monetarily or otherwise; (iii) an act or acts of dishonesty by the Executive
involving the Village Farms Group; (iv) willful and repeated refusal or failure
of the Executive to perform his duties hereunder; or (v) a material breach by
the Executive of any of the material provisions of this Agreement and failure of
the Executive to cure same within thirty (30) days after notice thereof to the
Executive; provided, however, that no such notice shall be required if the same
breach occurs by the Executive after the initial breach has been cured.

 

-4-



--------------------------------------------------------------------------------

  (d)

Termination by the Company Without Cause. The Executive’s employment hereunder
may be terminated by the Board without Cause (“Without Cause”) effective on
ninety (90) days’ notice to the Executive.

 

  (e)

Voluntary Termination by the Executive. The Executive’s employment under this
Agreement may be terminated by the Executive (“Voluntary Termination”) effective
on thirty (30) days’ notice to the Chairman and to the Board.

 

  (f)

Termination for Good Reason by Executive. The Executive may effect a termination
for Good Reason (as defined herein) at any time upon thirty (30) days’ notice to
the Board of such intention, provided that such notice is given within ninety
(90) days after the event alleged to be the basis for Good Reason occurs. The
Good Reason termination shall be effective as of the date set forth in such
notice. At the sole discretion of the Board, Executive’s attendance during the
notice period may not be necessary. For purposes of this Agreement, “Good
Reason” shall mean: (i) a change materially adverse to Executive in the nature
or scope of his position, authorities, powers, functions, responsibilities
(including reporting responsibilities) or duties continuing for more than ten
(10) days after notice thereof from the Executive; (ii) the Company’s material
breach of any material provision of this Agreement continuing for more than ten
(10) days after notice thereof from the Executive; (iii) the Executive’s primary
office location is moved to a location which would result in more than
thirty-five (35) miles additional commute for the Executive, other than if the
Executive initiated the change in location; or (iv) a Change in Control which
means, for purposes of this Agreement, unless the Executive is offered
employment by the acquiring company and the terms of such employment would not
constitute Good Reason under subsections (i), (ii) or (iii) hereunder, the
occurrence of:

 

  (i)

Any consolidation or merger of the Company, VFLP or VF Canada GP, Inc. in which
any of the Village Farms Group is not the continuing or surviving corporation or
which contemplates that all or substantially all of the business and/or assets
of the Company or VFLP. shall be controlled by another entity (other than any
member of the Village Farms Group);

 

  (ii)

any sale, lease, exchange or transfer (in one transaction or series of related
transactions) of all or substantially all of the assets of the Company, VFLP or
VF Canada GP, Inc.;

 

  (iii)

approval and consummation by the stockholders of the Company, VFLP or VF Canada
GP, Inc. of any plan or proposal for the liquidation or dissolution of the
Company, VFLP or VF Canada GP, Inc. unless such plan or proposal provides that
all the assets of the Company, VFLP or VF Canada GP, Inc. as applicable, are
transferred to any of the Village Farms Group upon such liquidation or
dissolution; or

 

-5-



--------------------------------------------------------------------------------

  (iv)

any entity (other than any member of the Village Farms Group) acquires (directly
or indirectly) more than 50% of the voting securities of the Company, VFLP or VF
Canada GP, Inc.

 

  (g)

Termination Benefits. If the Executive’s employment is terminated due to Cause
or Voluntary Termination (other than for Good Reason), the Village Farms Group’s
obligation to make Salary payments and to provide any other benefits or
entitlements to the Executive under Section 3 of this Agreement shall cease upon
the last day of employment.

If the Executive’s employment is terminated due to Death or Disability, the
Village Farms Group shall continue to make Salary payments at the Executive’s
then-current Salary (or to the Executive’s heirs in the case of Death),
reimburse Executive (or Executive’s heirs in the case of Death) for expenses
incurred prior to such Death or Disability (as described in 4(g)(ii) below), and
benefits (as described in 4(g)(iii) and (iv) below) shall continue in the event
of Disability, and to the extent then applicable to heirs of the deceased in the
event of Death, until the end of the current Term or twelve (12) months,
whichever is greater.

If the Executive’s employment is terminated by the Company Without Cause
(including as a result of the Company’s issuance of a notice of non-renewal of
the Term pursuant to Section 2), or is terminated by the Executive for Good
Reason, the Executive shall be entitled to receive, as liquidated damages, the
following payments and benefits subject to, in the case of items (i) and (iv)
below, the Executive’s execution and timely return to the Company of a release
of claims in a form consistent with the Company’s standard form of release for
employees receiving severance:

 

  (i)

a lump sum severance payment in an amount equal to three times his then-current
Salary (such amount, the “Severance Pay”), payable within thirty (30) days of
the Executive’s last day of employment. Notwithstanding the foregoing, if the
Executive is a “specified employee” (as defined under Section 409A of the Code),
such payment shall not be made until the first payroll date to occur following
the six-month anniversary of the last day of the Executive’s employment;

 

  (ii)

a pro rata portion of any STIP Bonus that would otherwise have been earned by
the Executive for the calendar year of termination, based on the number of days
during such year that Executive was employed by the Company, payable at the time
such STIP Bonus would have been paid had the Executive’s employment not
terminated;

 

  (iii)

any unpaid reimbursable expenses outstanding as of the date of termination;

 

  (iv)

all benefits, if any, that had accrued to the Executive through the date of
termination under the plans and programs in which he participated as an
executive of the Company, in the manner and in accordance with the terms of such
plans and programs; and

 

-6-



--------------------------------------------------------------------------------

  (v)

continued participation on the same basis (including without limitation, cost
contributions) as the other senior executives of the Village Farms Group in all,
medical, dental and life insurance coverage in which he was participating on the
date of termination for a period of eighteen (18) months to the extent such
continued participation is permitted under the plans and policies providing for
such coverage. With respect to medical and dental coverage, such coverage shall
be provided, if elected by the Executive, pursuant to “COBRA” coverage; provided
that the Company will either waive the premium costs for such coverage or
reimburse the Executive for the cost of such premiums. The Company may modify
its obligation to provide such benefits to the extent reasonably necessary to
avoid any penalty or excise taxes imposed on it under the Patient Protection and
Affordable Care Act of 2010, as amended, provided that it does so in a manner
that to the extent possible, as determined by the Company in its discretion,
preserves the economic benefit and original intent of such benefit but does not
cause such a penalty or excise tax.

Section 5. Nondisclosure, Inventions and Noncompetition

(a) Nondisclosure and Inventions.

Definitions. For purposes of this Section 5, the following terms shall have the
meanings set forth below.

“Competitive Business” means any business engaged in providing products and
services competitive with those products and services offered by any member of
the Village Farms Group at the time of termination of Executive’s employment.

“Confidential Information” means all information relating to any member of the
Village Farms Group and their respective customers and suppliers considered by
any member of the Village Farms Group to be confidential including, without
limitation, (a) business plans, research, development, and marketing strategies,
customer names and lists, product and service prices and lines, processes,
designs, formulae, methods, financial information, costs, supplies, and (b) the
Trade Secrets (as defined below). “Confidential Information” shall not include
the foregoing that is or becomes (i) in the public domain other than through
acts by the Executive, (ii) already lawfully in the Executive’s possession at
the time of disclosure by the Company as evidenced by the Executive’s written
records, (c) disclosed to the Executive by a third party who is not prohibited
from disclosing the information pursuant to any fiduciary, contractual, or other
duty to any member of the Village Farms Group, or (d) required by law, rule,
regulation or court order to be disclosed.

“Inventions” means discoveries, concepts, ideas, methods, formulae, techniques,
developments, know-how, inventions, and improvements relating to the business of
any member of the Village Farms Group, whether or not patentable, conceived of
or made by Executive at any time during the Term, whether before, during, or
after business hours, or with the use of the facilities of any member of the
Village Farms Group, materials, or personnel, either solely or jointly with
others after the Effective Date and during Executive’s employment by the Village
Farms Group.

 

-7-



--------------------------------------------------------------------------------

“Trade Secrets” means any and all technology and information relating to
businesses of the Village Farms Group or their respective patents, methods,
formulae, software, know-how, designs, products, processes, services, research
development, inventions, systems, engineering, and manufacturing which have been
designated and treated as trade secrets by any member of the Village Farms Group
and which provide competitive advantage to any member of the Village Farms
Group.

 

  (b)

Confidentiality; Company to Own Inventions.

 

  (i)

Receipt of Confidential Information. The Executive acknowledges that during
Executive’s employment as an executive of the Village Farms Group and as a
result of the confidential relationship with the Village Farms Group established
thereby, the Executive shall be receiving Confidential Information and that the
Confidential Information is a highly valuable asset of the Village Farms Group.

 

  (ii)

Nondisclosure. During the Executive’s employment as an executive of the Village
Farms Group and for three years after termination thereof, regardless of the
reason for the termination, the Executive shall retain in strict confidence and
shall not use for any purpose whatsoever or divulge, disseminate, or disclose to
any third party (other than in the furtherance of the business purposes of the
Village Farms Group) all Confidential Information; provided however, that the
foregoing obligation with respect to Confidential Information consisting of
customer names shall cease at such time as the Executive’s obligations under
Section 5(b)(i) cease. Notwithstanding the foregoing or anything else contained
herein to the contrary, this Agreement shall not preclude the Executive from
disclosing Confidential Information to a governmental body or agency or to a
court if and to the extent that a restriction on such disclosure would limit the
Executive from exercising any protected right afforded the Executive under
applicable law, including the ability to receive an award for information
provided to a governmental body.

 

  (iii)

Disclosure and Ownership. The Executive shall inform the Company promptly and
fully of all Inventions by a written report, setting forth in detail a
description of the invention, the procedures used and the results achieved. All
Inventions shall be and remain the sole property of the member of the Village
Farms Group designated by the Board. The Executive promptly shall execute and
deliver to the designated member of the Village Farms Group any instruments
deemed necessary by it to effect disclosure and assignment of all Inventions to
such designated member of the Village Farms Group including, without limitation,
assignments of all patent, trademark, and copyright and waiver of any moral
rights satisfactory to the Company. Upon request of the Company or the
designated member of the Village Farms Group, during and after the Executive’s
employment with the Company, the Executive shall execute patent and copyright
applications and any other instruments, reasonably deemed necessary by the
Company or the designated member of the Village Farms Group for the

 

-8-



--------------------------------------------------------------------------------

  prosecution of such patent applications or the acquisition of letters patent
or registration of copyrights in the United States and foreign countries based
on such Inventions; provided, however, that if the Executive takes any action in
connection with the foregoing obligation after the Executive’s employment with
the Village Farms Group is terminated, the designated member of the Village
Farms Group shall compensate the Executive at a reasonable rate to be agreed
upon by the parties and shall promptly reimburse the Executive for any expenses
incurred in satisfying such obligation.

 

  (iv)

Works for Hire. To the extent the Inventions consist of original works of
authorship which are made by the Executive (solely or jointly with others)
within the scope of the Executive’s employment and which are protectable by
copyright, the Executive acknowledges that all such original works of authorship
are “works for hire” as that term is defined in the United States Copyright Act
(17 U.S.C., Section 101).

 

  (v)

Executive acknowledges receipt of the following notice under the Defend Trade
Secrets Act: An individual will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret if he
(i) makes such disclosure in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney and such disclosure
is made solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) such disclosure was made in a complaint or other
document filed in a lawsuit or other proceeding if such filing is made under
seal.

 

  (c)

Noncompetition. In consideration of the Executive’s employment as an executive
of the Company and in consideration of this Agreement, the Executive hereby
covenants as follows:

 

  (i)

Covenants. Without the prior written consent of the Board, during the
Executive’s tenure as an executive of the Village Farms Group and for thirty-six
(36) months after leaving the employment of the Village Farms Group, whether
voluntarily or involuntarily, the Executive shall not directly or indirectly,
personally, by agency, as an employee, through a corporation, partnership,
limited liability company, or by any other entity, artifice, or device:

 

  (A)

own, manage, operate, control, employ or have any financial interest in or
consult to, or lend the Executive’s name to any enterprise, company, or other
entity engaged in a Competitive Business;

 

  (B)

assist others in engaging in any Competitive Business in the manner described in
the foregoing clause;

 

-9-



--------------------------------------------------------------------------------

  (C)

solicit or service in any way in connection with or relating to a Competitive
Business, on behalf of the Executive or on behalf of or in conjunction with
others, any supplier, client, customer, or prospective supplier, client, or
customer, who had been serviced by any member of the Village Farms Group in the
three year period immediately preceding the date of termination, or any
prospective supplier, client, or customer to whom a formal business presentation
or substantiated offering of services had been made by Executive within the 12
months immediately preceding the date of termination; or

 

  (D)

induce employees of the any member of the Village Farms Group to terminate their
employment with such member of the Village Farms Group or engage in any
Competitive Business;

within any geographic areas or market segments in which the Company or any other
member of the Village Farms Group is engaged in business at the time of the
termination of the Executive’s employment with the Company. The covenants in
this Section 5(b)(i) shall be specifically enforceable. However, the covenants
in this Section 5(b)(i) shall not be construed to prohibit the ownership of not
more than five percent of the equity of any publicly held entity engaged in a
Competitive Business, so long as the Executive is not otherwise engaged with
such entity in any of the other activities specified in clauses (A) through (D).
Notwithstanding the foregoing, if the severance payment provided for in
Section 4(g) is required to be made to the Executive and such payment is not
made within 15 business days following the date on which the Company (by notice
to the Chairman of the Board) is given notice by the Executive that payment was
not timely made, then the Executive’s obligations under this Section 5(b) shall
terminate.

 

  (ii)

Severability of Covenants. For purposes of this Section 5(b), the Executive and
the Company intend that the above covenants-not-to-compete shall be construed as
separate covenants, one for each activity and each geographic area. If one or
more of these covenants are adjudicated to be unenforceable, such unenforceable
covenant shall be deemed eliminated from this Section 5(b) to the extent
necessary to permit the remaining separate covenants to be enforced.

Section 6. Conflicting Agreements

The Executive represents and warrants that he is free to enter into this
Agreement, that he has not made and will not make any agreements in conflict
with the Agreement, and that he will not disclose to any member of the Village
Farms Group, nor use for the benefit of any member of the Village Farms Group,
any trade secrets or confidential information that are the property of any
former employer or employers.

 

-10-



--------------------------------------------------------------------------------

Section 7. Indemnification

The Village Farms Group shall indemnify the Executive for acts undertaken as an
officer, director or agent of the Village Farms Group to the fullest extent
provided under applicable law. The Company or another member of the Village
Farms Group will obtain officer and director liability insurance in an amount
believed by the Board to be reasonable to the extent that such insurance can be
obtained at commercially reasonable rates.

Section 8. Assignment

 

  (a)

Non-assignability. Neither this Agreement nor any right or interest hereunder
shall be assignable (i) by the Executive without the prior written consent of
the Company, or (ii) by the Company without the prior written consent of the
Executive, except that the Company may assign its rights hereunder in connection
with the sale or disposition of the business and assets of the Company as a
whole or in part.

 

  (b)

No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or assignment by operation of law; and
any attempt, voluntary or involuntary, to effect such action shall be void and
of no effect.

Section 9. Binding Agreement

This Agreement shall be binding upon and inure to the benefit of the Company and
the Executive and any of their respective successors and permitted assigns, and
any such successor or permitted assignee shall be deemed to be substituted for
the Company or the Executive, as the case may be, under the provisions of this
Agreement.

Section 10. Severability

If any provision of this Agreement shall be declared invalid or unenforceable,
the remainder of this Agreement, or the application of such provision in
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each provision of this Agreement shall be
valid and be enforceable to the fullest extent permitted by law. If any
provision contained in this Agreement shall be held to be excessively broad as
to scope, activity or subject so as to be unenforceable at law, such provision
shall be construed by limiting and reducing it so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

Section 11. Notice

All notices or other communications which are required or permitted to be given
to the Parties under this Agreement shall be sufficient in all respects only if
given in writing and delivered in person, by telecopy, by overnight courier, or
by certified mail, postage prepaid, return receipt requested, to (i) with
respect to notices to the Company, the current address of the Company’s
principal office (Attn: Chairman of the Board), and (ii) with respect to notices
to the Executive, the current home address of the Executive (as indicated in the
Company’s records). Notice shall be deemed given on the date of delivery, in the
case of personal delivery or telecopy, or on the delivery or refusal date, as
specified on the return receipt, in the case of overnight courier or certified
mail.

 

-11-



--------------------------------------------------------------------------------

Section 12. Waivers

The failure of any Party to require the performance of any term or obligation of
the Agreement, or the waiver by any Party of any breach of this Agreement, shall
not prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.

Section 13. Entire Agreement

This Agreement constitutes the entire understanding of the Executive and the
Company with respect to the Executive’s employment. As of the Effective Date,
this Agreement supersedes any prior agreement or arrangement relative to the
Executive’s employment with the Village Farms Group, including without
limitation the Prior Agreement. No modification or waiver of any provisions of
this Agreement shall be made unless made in writing and signed by the Executive
and by such other person on behalf of the Company as the Board may designate for
such purpose.

Section 14. Governing Law

The interpretation, construction and application of this Agreement shall be
governed by the internal laws of the State of Florida without application of any
conflict of law principles.

Section 15. Arbitration

Any controversy or claim arising out of or related to this Agreement (except for
equitable or injunctive actions pursuant to Section 5 above, or claims by the
Executive for workers’ compensation or unemployment compensation) shall be
settled by arbitration in Trenton, New Jersey, under the Commercial Rules of the
American Arbitration Association in effect at the time such controversy or claim
arises (the “Rules”) by one arbitrator appointed by the American Arbitration
Association in accordance with the Rules, the arbitrator also apportioning the
costs of arbitration. The award of the arbitrator shall be in writing, shall be
final and binding upon the parties, shall not be appealed from or contested in
any court and may, in appropriate circumstances, include injunctive relief.
Should any party fail to appear or be represented at the arbitration proceedings
after due notice in accordance with the Rules, then the arbitrator may
nevertheless render a decision in the absence of said party, and such decision
shall have the same force and effect as if the absent party had been present,
whether or not it shall be adverse to the interests of that party. Any award
rendered hereunder may be entered for enforcement, if necessary, in any court of
competent jurisdiction, and the party against whom enforcement is sought shall
bear the expenses, including attorneys’ fees, of enforcement.

Section 16. Section 409A

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) or an exemption thereunder and will be
construed and administered in accordance with Section 409A of the Code.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A of the Code or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A of the Code either as
separation

 

-12-



--------------------------------------------------------------------------------

pay due to an involuntary separation from service or as a short-term deferral
will be excluded from Section 409A of the Code to the maximum extent possible.
For purposes of Section 409A of the Code, each installment payment provided
under this Agreement will be treated as a separate payment. Any payments to be
made under this Agreement upon a termination of employment will only be made
upon a “separation from service” under Section 409A of the Code. Notwithstanding
the foregoing, the Village Farms Group makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code and in no event will the Village Farms Group be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Executive on account of non-compliance with Section 409A of the Code.

Section 17. Code Section 280G.

If any amounts or benefits provided for in this Agreement, when aggregated with
any other payments or benefits payable or provided to the Executive (the “Total
Payments”) would (i) constitute “parachute payments” within the meaning of
Section 280G of the Code (which will not include any portion of payments
allocated to the restrictive covenant provisions of Section 5 that are
classified as payments of reasonable compensation for purposes of Section 280G
of the Code), and (ii) but for this Section 17, would be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then the Total
Payments will be either: (a) provided in full, or (b) provided as to such lesser
extent as would result in no portion of such Total Payments being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
Executive’s receipt on an after-tax basis of the greatest amount of the Total
Payments, notwithstanding that all or some portion of the Total Payments may be
subject to the Excise Tax. To the extent any reduction in Total Payments is
required by this Section 17, such reduction shall occur to the payments and
benefits in the order that results in the greatest economic present value of all
payments and benefits actually made to Executive.

Section 18. Recoupment.

The Company’s recoupment policies shall apply to all bonuses and awards payable
to the Executive under this Agreement. If the Company restates its financial
statements due to material noncompliance with any financial reporting
requirements under applicable securities laws, any payments pursuant to this
Agreement for or in respect of the year that is restated, may be recovered to
the extent the payments made exceed the amount that would have been paid as a
result of the restatement. Additionally, without limitation of the foregoing,
any amounts paid hereunder shall be subject to recoupment in accordance with the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any implementing
regulations or policies thereunder or as is otherwise required by applicable law
or stock exchange listing conditions.

Section 19. Captions

The captions set forth in this Agreement are for convenience only, and shall not
be considered as part of this Agreement or as in any way limiting or amplifying
the terms and provisions hereof.

 

-13-



--------------------------------------------------------------------------------

[Remainder of page left intentionally blank; signature page follows]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed, sealed and delivered this Agreement
as of the date first written above.

 

Village Farms International, Inc., By:  

/s/ Stephen C. Ruffini

  Stephen C. Ruffini   EVP&CFO, Director Executive:

/s/ Michael A. DeGiglio

Michael A. DeGiglio

 

-15-